Title: [Diary entry: 27 October 1786]
From: Washington, George
To: 

Friday 27th. Mercury at 56 in the Morning—58 at Noon and 56 at Night. Cloudy in the Morning, with the wind very fresh at N. W. About 10 oclock it cleared but continued to blow fresh, and grew colder. Rid to the Plantations at the Ferry, Dogue run, and Muddy hole and examined the Land I lately bought from the Exr. of

Manley more attentively. Find some of it in very good condition and other parts much gullied and worn and that there is more & better meadow ground on it than I expected.